 WHIRLPOOL CORPORATIONWhirlpool Corporation,Evansville DivisionandDel-bert H.Rueger,Jr. Case 25-CA-5723January 16, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn August 13, 1974, Administrative Law JudgeSidney D. Goldberg issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and a brief in supportthereof and in answer to the General Counsel'sexceptions.Respondent also filed a motion forpermission for oral argument.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbnefs and has decided to affirm the rulings,findings,' and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.iThe General Counsel has excepted to certaincredibilityfindings madeby the Administrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing his findings.The Employer's request for oral argumentis herebydenied as the recordand the bnefs adequately present the issues and contentions of the parties.2The AdministrativeLaw Judge incorrectly stated that the Union calledFrank Johnson as a witness for the June27, 1973, "fact-finding"meeting;that the contract negotiations during which Rueger'sgrievancewasabandonedby the Unionoccurredin February 1972, ratherthan February1974, and that Rueger's first charge against the Union was filed in August1972, ratherthan August 19733 In view of the facts of this case and the findings of the AdministrativeLaw Judge,Member Penello finds it unnecessary to reach the contentionsof Respondent with regardtoCollyerInsulatedWire, A Gulf and WesternSystem Co.,192 NLRB 837 (1971), andSpielberg Manufacturing Company,112 NLRB 1080 (1955)DECISION183SIDNEY D.GOLDBERG,AdministrativeLaw Judge: Thequestions in this case are not only whether the dischargeinvolved was unlawful but also whether the Board shouldwithhold decision on that question and defer, for thedetermination of that issue,to the procedures provided bythe collective-bargaining contract governing the parties.The complaint herein,'pursuant to Section 10(b) of theNational Labor Relations Act, as amended(theAct),alleges that EvansvilleDivision,Whirlpool Corporation(Respondent or the Company),in violation of Section8(a)(3) and(1) of the Act,had issued a warning to DelbertH. Rueger,Jr., the Charging Party;that it had harassedhim and James A.Duvall,a steward of Local 808 of theInternationalUnion of Electrical,Radio,and MachineWorkers,AFL-CIO-CLC (the Union);that it had threat-ened to discharge Rueger;and that it had discharged andrefused to reinstate him, all because of Rueger's union orconcerted activity in filing and pressing certain grievances.On September27, 1973,after the filing of the charge butbefore the issuance of the complaint,theRegionalDirector,on behalf of the General Counsel,notified theparties that,in accordance with the Board's decision inCollyer InsulatedWire,192NLRB 837 (1971),he wasdeclining to issue a complaint,based on his determinationthat further proceedings on the charge should be adminis-tratively deferred for arbitration.He also stated that hewould inquire concerning the status of the disputeperiodically and would accept and consider,at any time,requests and supporting evidence from any party fordismissal of the charge,for continued deferral of adminis-trative action,or for issuance of a complaint.On February7, 1974,Rueger filed a charge2stating thatthe union had failed to represent him fairly and that it hadnot pressed the grievance over his discharge to arbitration.After investigation of this charge,the complaint againstRespondent was issued.Respondent fileda pro formaanswer,denying each andevery allegation of the complaint.At the same time, it fileda motion with the Board,stating that the controversy hadbeen settled under the provisions of the collective-bargain-ing contract governing the Charging Party,and requestingthat(a) the case be transferred to the Board; (b) the Boardaccept briefs;and (c) after consideration of such briefs, theBoard dismiss the complaint without prejudice to itsreissuance if a complaint should issue on the charge thatthe union had failed fairly to represent Rueger.The motionwas referred by the Board to Administrative Law JudgeArthur Leff who, on March 18, 1974, denied it withoutrIssued February21, 1974, on a charge filed August3, 1973.2Case 25-CB-1902, similar to an earlier charge filed by Rueger onAugust 3,1972,Case 25-CB-1758.Both charges were subsequentlywithdrawn216 NLRB No. 51 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to its renewal based on evidence adduced at thehearing.Respondent'smotion to the Board for specialpermission to appeal Administrative Law Judge Leff'sdecision was denied.Respondent'samended answer, filed March 18, 1974,admitted that it had suspended Rueger on June 25, 1973,and that it had discharged him on July 10, 1973; but itdenied that it had done so for the reasons set forth in thecomplaint.It also set up the affirmative defense that theChargingPartyhad filed grievances concerning hissuspension and discharge and that these grievances hadbeen settled pursuant to the collective-bargaining contract.The issues raised by the amended answer came on for trialbeforemeon April16, 17, and 18,1974, at Evansville,Indiana.All parties,and the union,were represented; theywere afforded an opportunity to adduce evidence,cross-examine witnesses,and argue on the facts and the law.Briefs filed by the General Counsel and by counsel for theRespondent have been considered.For the reasons hereafter set forth in detail,I find thatthe determination of the Charging Party's grievances byRespondent and the Union is not entitled to be recognizedby the Board under its decision inSpielbergMfg. Co.,112NLRB 1080(1955), and that,under the facts herein, theBoard should not defer to the grievance and arbitrationmechanism of the collective-bargaining contract in accord-ance with its decisioninCollyerInsulated Wire,192 NLRB837 (1971).On the merits, however,I find that the GeneralCounsel has failed to sustain the allegations of thecomplaint and that it must, therefore,be dismissed.Upon the entire record herein,3including my observa-tion of the demeanor of the witnesses while testifying, Imake the following:FINDINGS OF FACT1.The partiesRespondent, a Delaware corporation, operates threemanufacturing plants in Evansville, Indiana. It admits thatitannually imports and exports, from the State of Indiana,goods and materials valued at more than $50,000 and thatit is engaged in commerce within the meaning of the Act. Iso find.The Union is not named as a party herein. It had acollective-bargaining contract with the Company at thetimesmaterial herein and Respondent admits that it is alabor organization. I so find.2.Summary of eventsThe collective-bargaining contract covers the employeesatallthreeplants in the Evansville Division .4 TheCharging Party, however, was employed at Plant 1,3Typographicalerrors in the transcriptof proceedingshave beencorrectedby order dated July 31, 1974.The contractcontains athree-step grievanceprocedure that may befollowed byreference to a board of arbitration.Italso provides thatindividual employees shall have the right to present grievances withoutfollowing the procedure set forth in the contract but it provides nosubsequent procedures for grievances so filed.5All dates herein,not otherwise designated, are 1973.6Rueger'sgrievance concerning the events that preceded his disputesituated at Morgan Avenue and Reed Street, and almost allof the events with which this case is concerned occurred atthat plant.Immediately prior to, and on, June 25, 1973,5 Ruegerwas employed on the crating line in Department 119 inRespondent's Plant 1. The function of the crating line atthat time was to pack into cartons certain window airconditioners produced in that plant.Prior to June 25, the plant had been run in two shifts: thefirst operated from 7 a.m. to 3:30 p.m. and the second from3:30 p.m. until 11 p.m. A company decision was made tooperate the plant with only one shift beginning Monday,June 25, and to close down the second shift as of the end ofFriday, June 22. The seniority system in the contractrequired a merger of the hourly personnel of the two shiftson the basis of seniority and this involved a series of"bumpings," whereby employees with greater senioritywere retained over those with less seniority. The assign-ment ofmanagementpersonnel, however, was not sorestricted and Harold Stinson, the foreman of Department119 on the second shift, was appointed foreman of thatdepartment on the first shift. Larry Breivogel, who hadbeen a second shift general foreman over an area thatincluded Department 119, was also transferred to the dayshiftbut not as a general foreman; he was assigned aplanning job.There is no doubt thatRuegerwas late in reporting forwork on Monday morning, June 25, but how late he was isin dispute. Thereisalsono doubt that, sometime duringthe morning, Stinson made some comments, to Rueger andothers on the line, about "getting along," and that Ruegerasked Stinson to call the union steward so that Ruegercould discuss something with him. The union steward forDepartment 119, James Duvall, was busy all morning anditwas not until after lunch - which runs from 11 a.m. to11:30 a.m.- that Duvall was able to visit Rueger at hiswork station on the crating line. Duvall asked Stinson torelease Ruegerfrom his work on the line so that they couldconfer and Stinson assigned another employee to Rueger'swork for that purpose.Rueger, Duvall, and Stinson engaged in some discussionat Stinson's desk, during which Rueger asked to see hiswork record and Stinson requested that it be brought downfrom the general foreman's office on the floor above. Therewas some conversation about the work record and, aftersometime, the three of them went upstairs to the generalforeman's office where Stinson tried to get Rueger toaccept a termination notice. Rueger refused, other unionofficialswere summoned, Stinson suspended Ruegerindefinitely, and Rueger was escorted out of the plant.6On June 27, in accordance with company practice incases of serious discipline, a "fact-finding" meeting washeld in the office of LeroyBawel,the Company's laborwith Stinson(GrievanceNo. 25731)was filed forhim by Duvall. The Unioncarried it to the third step of the contractually prescribedprocedure andcalled it upfor hearingon July10; theCompany consistently opposed itand, on August 2, the union acceptedthe Company's positionand droppedit.A grievance against Stinson,similar to Rueger's,was filed by employeeDavid L Chesser,who worked next to Rueger and was his alleged partnerin the job-combining scheme referred to herein.He wasnot disciplined inany way for it. WHIRLPOOL CORPORATION185relations administrator, who presided.Present with Ruegerwere Union Steward Duvall, Chief Steward Larry Bab-cock,and Shop Chairman Leon Hunt, who is alsochairman of the grievance committee.The companypersonnel included Stinson,Bawel,Breivogel, and PlantSuperintendentMontgomery. Individual accounts of theevents of June 25 were given by Rueger, Duvall, andStinson and, at the request of the union, employees Chesserand Frank Johnson were brought in and questionedconcerning their knowledge of the facts. There was nodecisionmade at this meeting concerning Rueger's statusand he continued on suspension.A meeting to deal with Rueger's status was called forJuly 10.7 Prior to the meeting, management representa-tives, including Stinson, conferred with each other andwith union representatives, but not with Rueger, concern-ing the resolution of Rueger's suspension.The Companyindicated its willingness to permit Rueger to return to duty,but without any compensation for the period of hissuspension,converting that period, in effect, into adisciplinary suspension. At the meeting, this solution wasproposed by Bawel; Rueger requested and was given anopportunity to confer with the union representatives. Inthis "caucus" Rueger insisted that he be compensated forhis time on suspension and the union presented thatposition to the Company; the Company declined andconverted Rueger's suspension into a termination. Rueger,through the union, presented a grievance, claiming that hisdischarge was unjustified.8Notwithstanding Rueger's termination, the Union con-tinued to intercede for him with the Company andindicated that Rueger would accept reinstatement withoutbackpay. The Company, accordingly, scheduled an addi-tionalmeeting for July 26 to consider Rueger's status.Again Bawel presided; he asked Rueger whether he wishedto return to the Company without backpay and Ruegersaid he did; Bawel then turned to Stinson and askedwhetherRueger's former job on the crating line wasavailable; Stinson stated that the job had been postedpursuant to the contract and claimed by an employee withthe requisite seniority. Stinson assured Rueger, however,that there would be a job for him in Department 119 at thesame rate of -pay he had been receiving. Rueger asked for,and was granted, an opportunity to confer with his unionrepresentatives.He maintained his claim to his former joband the union representatives so informed the companyofficials.They rejected Reuger's claim and his status wasnot changed.3.The contentions of the partiesThe General Counsel and Rueger contend that hissuspension on June 25 and his discharge on July 10 wererThis was aregular meeting between unionand companyofficials todealwithmanagement-employee disputes. The union placed Rueger'sgrievance on the agenda at step 3 for this date.8The grievance(No. 19556) was rejected in steps I and 2 by theCompany on July I I and 12,respectively.On July 12 theunion requestedthat it be discussed at the third step.Itwas so considered at a meeting onSeptember 6 and the Company again rejected it. On September25 the unionsubmitted this grievance,with 27 others; for arbitration.On February 6,1974, the Union withdrewits request for arbitration.9 In its pretrial motion to dismiss,based on boththeSpielbergandboth based on his action in filing a grievance againstStinson's hostile and arbitrary attitude toward the employ-ees on the crating line; that, since this effort by him was formutual aid and protection, it was activity protected by theAct; and that respondent consequently violated Section8(a)(3) and (1) thereof.Respondent contends: (1) that Rueger's suspension anddischarge were for cause and not in reprisal for protectedactivities; (2) that the dispute has been determined throughthe contract grievance machinery governing the ChargingParty and the result should be recognized by the Boardunder the doctrine ofSpielbergManufacturing Company,112NLRB 1080 (1955); and (3) that the Board shouldwithhold exercise of its jurisdiction in favor of thegrievance machinery of the contract in accordance with itsdecision inCollyer InsulatedWire,192 NLRB 837 (1971).94.Discussion and conclusionsa.PreliminaryAlthough Respondent's argument does not appear todraw a clear distinction between the rules of decisionstated by the Board inSpielberg Manufacturing, supra,andCollyer Insulated Wire, supra,there is one.i° In applying theSpielbergrule, the Board tests the disposition which theparties have already made of their dispute. In determiningwhether to apply theCollyerprinciples, on the other hand,theBoard considers the contract commitments andmechanisms which the parties have provided, throughwhich they can resolve their dispute. In each case to whichtheCollyerdoctrine is applied, moreover, the Board retainsjurisdiction so that it can, when the contractual process hasbeen completed, judge the result in accordance with thestandards set forth inSpielberg.It appears, therefore, thattheSpielbergrule is one of retrospective analysis andconsideration of the resolution of the dispute reached bythe parties after the use of the contractual procedures,while theCollyerrule is one of self-restraint pending theparties' effort to resolve their dispute by the proceduresavailable to them.b.The Spielberg doctrineInSpielbergManufacturing, supra,the issue before theBoard - i.e., whether certain strikers had forfeited theirright to reinstatement by misconduct on the picket line -had been referred to an impartial arbitrator under thestrike-settlementagreement and he had ruled themineligible for reinstatement.The Board, declaring that.. the proceedings appear to be fair and regular, allparties had agreed to be bound, and the decision of thearbitrator is not clearly repugnant to the purposes andpolicies of the Act," held that "the desirable objective ofCollyerdoctrines,and in its application to the Boardfor leave to appealfrom JudgeLeff's denial of its motion, Respondent statedthat "atall times,respondent has been willing to process the grievances to impartialarbitration."10TheBoard, inCollyer,p. 841, refers to the many casesin its historyinvolving grievancemachineryand states:Those cases reveal that the Board has honored the distinction betweentwo broad but distinctclasses of cases,those in which there has been anarbitral award,and those in which therehas not. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDencouraging the voluntary settlement of labor disputes willbe best served by our recognition of the arbitrator'saward." Accordingly, it dismissed the complaint.In each of the manycasesinwhich the Board hasfollowedSpielberg,ithas confined itself to inquiringwhether the parties' resolution of their dispute comportedwith the standards set forth. But in each such case theresolution under examination was a binding one reachedby an impartial tribunal. Although, as Respondent notes, itis not necessary that the award, to be recognized, be that ofan arbitrator,11 it is necessary that there be an award by atribunalwhose impartiality and procedures may beexamined for compliance with the criteria ofSpielberg.Inthiscase it is undisputed that the full range of themechanism for the determination of the dispute has notbeen utilized and there is no award that may be examinedfor its conformity withSpielbergrequirements. According-ly, as the Board wrote, inPontiac Motors Division, GeneralMotors Corporation,132 NLRB 413, 415 (1961):No impartial arbitrator has ruled in this case. Agrievance,carried through step 2 of a grievanceprocedure, is hardly a substitute for an arbitrationproceeding.12From the foregoing I conclude that the Board's doctrineinSpielbergisnot applicable to this case and that thedefense based on that doctrine must be rejected.c.The CollyerdoctrineWhilethe Board,inCollyer,established its policy ofdeferenceto thecontractual machinery for resolution ofdisputes over interpretation of the contract,the detailedcriteria for the applicationof that policywere spelled outin the decisions issuedon July18 and 31,1972,whichappear as the first seven decisions in Volume 198 of theBoard'sDecisions. 13Criteriacontained in four of these decisions haveapplication to this case.InNational Radio,the Board heldthat,where the contractualmachineryfor the resolution ofdisputesmight adequately determinethe propriety ofconduct alleged to be violative of Section 8(aX3), theBoard will as a matterof policydefer the exercise of itsjurisdiction pending the resolution thereof by that method.InSouthwestern Bell,involving company action affectingthe seniority of the represented employees,andAppalachi-an Power,involving the employment status of a unionrepresentativeand the proprietyof his activities as suchrepresentative,the Board also deferred to the grievanceand arbitrationmachinerynotwithstanding the unions'II InDenver-Chicago Trucking Company, Inc.,132 NLRB 1416 (1961), itappeared that thecontract providedfor a permanent,lomt state committee,consisting of an equal number of representatives of the employers and theunions,whose function it was "to settle disputes which cannot be settledbetween theemployersand the local unions in accordancewith theprocedure established. . .";that its decision should be reachedby majorityvote;and that its decision"shall be final and binding on bothparties." TheBoard found that the procedures in the case met the requirements ofSpielbergin that they met "normal standards of sufficiency,fairness andregularity"and it recognized the resolution reached.See also:McLeanTrucking Co.,202 NLRB 837 (1973),and cases cited therein.12 SeealsoEvans Products Company,171 NLRB1002 (1968).isNational Radio Company,Inc.,198NLRB 527;Kansas Meat Packers, aexpressed refusal in each of those cases toproceedthereunder.In this case it is not disputed that the Unionhas declined to prosecute Rueger's grievance over hisdischarge to the contractual limit,but I find an importantdifference between thosecasesand this one which I believedeterminative in leading to the conclusion that deferenceto the contractual machinery would not be appropriate inthis case.In both of those cases, the union was the chargingparty and its own interests, as an organization or as thecollective-bargaining representative for all the employees,were at stake.Its refusal,therefore,to comply with theBoard's directive to proceed under the contractual proce-dure,would deprive them of any means of redress. By theBoard's dismisal of the complaint pending resolution of thecontroversy through the procedure established for thatpurpose,the union is compelled,if it desires a resolution ofthedispute,toutilize those procedures.Here, on thecontrary, only Rueger's interest is involved and there is nocompelling incentive for the Union to rescind its abandon-ment of Rueger's grievance.A second relevant consideration follows from theforegoing. The Union's abandonment of Rueger'sgriev-ance-together with some,but not all, of those pendingwhen-contract negotiations commencedin February 1972- carries a strong indication that the Union expected togain some benefit by such abandonment and there is asubstantial possibility that the Union's interests are nowantagonistic to Rueger's.InKansasMeat Packers,theBoard held that it would be inappropriate to subject theinterestsof the charging party-discriminatees to "anarbitralprocess authored, administered, and invokedentirely by parties hostile to their interest." 14A further important, and apparently insurmountable,obstacle to deferring this dispute to the contract grievancemachinery is theallegationof the complaint herein that amajor- if notthe sole-cause for Rueger's suspensionand subsequent dismisal was his action in filing hisgrievance on June 25.15 As the Board stated inNorth ShorePublishing Co.,206 NLRB 42 (1973):In the instant case the complaint containsa specificallegation that Kabitzke was dischargedfor invokingthe verygrievance proceduretowhich Respondentwould haveus defer.We cannotentrust such acomplaint to a procedurethe integrity of which isdirectly challengedby theallegationsof the complaintitself.For thereasons set forthinRyerson[199 NLRB461 (1972)],therefore,we do not believe this to be anappropriate case for deferral underCollyer.[Footnoteomitted.]Divisionof Aristo Foods,Inc.,198 NLRB 543;Malnteof Wisconsin, Inc.,198NLRB 241;Brotherhoodof Teamsters8 Auto Truck DriversLocal No. 70(NationalBiscuit Co.),198 NLRB 552;PeerlessPressed Metal Corporation,198 NLRB 561;Southwestern Bell TelphoneCompany,198 NLRB 569; andAppalachianPower Company,198 NLRB 576.14 1 reach this conclusion notwithstanding the fact that Rueger, unlikethe discnmmatees in that case,continued to request the union to press hisgrievance to arbitration.isThe complaint contains two allegations of Respondent's reason forsuspending and discharging Rueger: (1) that he and Duvall engaged inconcerted activity and (2)that he and Duvall prepared, filed,and processedgrievances and sought redress of them. WHIRLPOOL CORPORATION187To the same effect is the Board's decision inDiversifiedIndustries,a Division of Independent Stave Company,208NLRB 233 (1974).For the foregoing reasons, I conclude that it would beinappropriate to defer theissues inthis case to the contractgrievance machinery and that it must be decided on itsmerits.(d)Rueger's suspension and dischargeAlthough there is much testimony in the record bycompany and union representatives concerning the meet-ings of June 27 and July 10 and 26, the sole question of factto be determined herein involves the activities of Ruegerand Stinson on June 25.Preliminarily, it is to be noted that there are severalmatters which are not in dispute. The collective-bargainingcontract in force between the Company and the Union hadbeen entered into as of February 3, 1971; Stinson testifiedthat he was a union steward in 1968 when, presumably,there was a similar contract in effect. There was, therefore,at least 5 years of contract relationship. 16 Bawel, who hadbeen the Company's labor relations administrator for 6years, testified that, as far as he knew, there had never beenan unfair labor practice found against the Company.17 Therecord,moreover, is entirely free of evidence of unionanimus and, as stated, Stinson had been a union steward inthe same area before becoming a supervisor.The record shows no particular union activity byRueger; it also shows, without dispute, that the unionofficials, from Duvall through Hunt, showed no animositytoward Rueger and, to the point where they accepted theCompany's position on each of Rueger's grievances anddeclined to carry them further, there is no evidence of anyreluctance on their part in presenting them or giving effecttoRueger's wishes. The meeting of July 26, at whichRueger was offered reinstatement for the second time, wasthe result of efforts by union officials beyond the grievanceprocedure. In reaching its decisions to drop those griev-ances, moreover, there is no evidence that the Union actedother than in good faith, albeit in the Union's largerinterest.18In addition to these background matters, there can belittledispute that the early morning of June 25, when theday shift was required to absorb employees from thediscontinued second shift through exercises of senioritywith consequent "bumpings," must have been considerablyless routine than the customary commencement of work.Stinson testified that there were 14 or 15 employees fromthe second shift whose seniority entitled them to positions16The contract in force during the events involved in this case expiredFebruary 17, 1974,and, as shown in the record,a strike began that day thatwas current during the trial.According to news dispatches,of which judicialnotice is taken,the strike has ended.17The General Counsel did not controvert this statement My personalexamination of the Board's index and other indices of its Decisions showsonly one case involving a Whirlpool plant in this one (126 NLRB 1117(1960)), involving a plant at Marion,Ohio, and decided in 1960,a violationof Sec 8(aX2) in the formation of a committee was found and allegations ofviolation of Sec 8(axl) and(3) were dismissed As far as the Evansvilleplant is concerned,therefore,the statement is correct.For the enure systemthe record is remarkably goodisHunt testified that union officials had investigated the incident andfelt that,on the facts,the Union could not win an arbitration proceeding.on the day shift and that many of them did not knowwhich jobs they were to perform or how to perform them.Nevertheless, Stinson also testified that the line startedonly 2 or 3 minutes later than its scheduled starting time of7 a.m. Chesser, however, testified that the line started at7:15 and, in view of the admitted confusion, I accept histestimony as a more accurate statement.Rueger first testified that he arrived at his work station atonly 1 minute after 7 a.m. and that he punched histimecard on his arrival at the plant. He further testifiedthat he amved at the cratingline as it"was just gettingready to go" and that he started stapling the cartons as hehad been doing the previous week. When shown histimecard, however, Rueger conceded that it had no time ofarrival stamped on it, but he insisted that he had clockedin.He then changed his story to say that he was unable tofind his timecard and, several times during the trial, hegave different accounts of his checking-in process.19Although the determination of this case does not require afinding on the precise time of Rueger's arrival at his workstation,Rueger's many changes in his testimony in thisarea do reflect on his reliability as a witness. Chesser, whoworked next to Rueger and only about 5 feet away fromhim, testified at one point that Rueger arrived thatmorning about a minute after the line had started and atanother point that Rueger was there when it started.Whether Rueger was there just before or just after the linestarted,Chesser's other testimony, that there was someconfusion in job assignments and that the line started at7:15 indicates that Rueger was probably not there whensome of the job shuffling was going on.Just as he began stapling, Rueger testified, Stinson cameto him and stated, in an angry tone, that in his opinionRueger was late; that he continued by saying that he was"going to straighten this thing out," that he would "not getalong with the people on this line but the people on thisline would get along with him or else there would be newpeople on the line on the job." Rueger testified that he toldStinson to tell it to the other people on the line, but Stinsonjust turned around and went back to his desk.20 Ruegertestified that Stinson was speaking to him but that therewere other employees - Johnson on his right about 5 feetaway and Chesser on his left about 4 feet away - withinhearing distance. About 20 minutes after this conversationwith Stinson, Rueger testified, he told Stinson that hewanted to see his union steward, but Duvall, the unionsteward, did not get to see him until after the lunchbreakwas over.Chesser corroborated Rueger's testimony that StinsonHe further testified that, in reaching their decision not to press the matter toarbitration,they alsoconsidered the fact thatthe Company had twiceoffered to take Ruegerback but that hehad refused those offers10Thereisno officialrecordof Rueger'sarrivalTherewas undisputedtestimonythat any employee whoamved at the gate after7.02 a m. wouldnormally be checkedin by a securityguard who would makea record ofsuch late arrival,but the Companywas unable to produce such record forRueger on June 25There wasalso evidence,however, that at that timeemployees were able to slip into the plant through an entrance to a first aidarea.20 Stinson's desk, with a small(30 x 48 inches)table immediately in frontof it, was located about 20 feetawayfrom the point on the line whereRueger operated the stapler.Other employeeswere on the line to Rueger'sright and left 188DECISIONSOF NATIONALLABOR RELATIONS BOARDhad made the foregoing statements,but he thought thatthey were directed to all the employees on the line. For thisreason,early thatmorning and through Duvall,he filed agrievance on the basis of them.Itwas about 20 minutesafter he had filed his grievance,Chesser testified,that heheard Rueger tell Stinson that he wanted to see the unionsteward.Stinson conceded that he had made statements about.,not getting along"with the employees,but testified thathe made them in response to remarks by some employeesthat,ifhe wanted"to get along"with the employees, heshould permit them to continue their former practicewhereby two employees combined their jobs so that oneemployee could perform both jobs while the other took abreak and they could alternate in working.Both Ruegerand Chesser, while admitting that they had previouslycombined their jobs in that manner, denied that they did sothatmorning or that there was any conversation withStinson about the practice before Stinson made thesestatements.21Johnson,who Rueger said was about 5 feet to his right,testified that on June 25 he was working 25 or 30 feet fromRueger; that early inthe morning he heard Stinson, at hisdesk, say to Chesser and another employee, whom he couldnot identify,that he was "not going to get along withanyone."Whilethese accounts are somewhat differentfrom each other,no finding concerning them is necessaryfor the decision of this case.Sometime after the end of the lunch recess - Stinsontestified that it was 12:05; Rueger"thought" it was about12:20; and Duvall testified that it was about 1 p.m. -Duvall came to Rueger'swork station and asked him"what the problem was." Rueger said that he wanted to seehis work record;Duvall asked him why, and Rueger, aftertellingDuvall that Stinson had"approached him in anagressive manner" that morning,said that he wanted to seewhether Dallas Collins,who had been the foreman of thecrating line until the previousFriday,had removed areprimand from his work record in accordance with hispromise to do so.Rueger asked Duvall to have Stinsonassign a replacement for him on the line so that he andDuvall might consult together.Duvall made the requestand Stinson complied by having a sweeper take overRueger's task.Rueger and Duvall then went to Stinson'sdesk.It is from this point forward that the accounts ofRueger and Duvall differ widely from that of Stinson.Rueger testified that he asked that his work record besent down from the office of the general foreman on thefloor above;that Stinson first said he would call for it'when he got around to it' " that Duvall made the samerequest and,when he received the same answer, askedStinson whetheritwould be all right if heand Rueger wentupstairs to get it.At this,Rueger testified,Stinson said hewould get it and telephoned the office of the generalforeman,asking that it be sent down.Rueger testified that,whiletheywere waiting for the records to be broughtdown,he asked Duvall to prepare a grievance against21Both Rueger and Chesser testified that,on the previous Friday,Stinson had made some remarks to them about how "things would bedifferent"when he took over on Monday.Stinson denied having madethose statements but testified that he had been told beforehand that it was aStinson for him on the basis of Stinson's "harassment" ofhim that morning;that Duvallansweredthat he thoughtRueger had a"just grievance"and startedto fill out agrievance form.Duvall's testimony corroboratedthat ofRueger concern-ing these preliminaries and he further testifiedthat, duringthem,Rueger said that Stinson's approachto him thatmorning had no basis and thathe thoughtStinson was"picking on him"; thathe, Duvall, turnedto Stinson andsaidthat, ifit had been a mistake to make the statementabout"not getting along,"he,Stinson,could simplyapologizefor itand the mattercould be dropped. Duvalltestified that Stinson said that he was the foreman andwhat he said"stillwent."Stinson's testimony was that,when he sent a replacementto relieve Rueger,Duvall and Rueger came to his desk andconferred alone for 5 or 10 minutes,that at theend of thattime he joined them and Rueger wantedto know whyChesser had been moved off the job as his helper; that hetold them he had discussed the same problemwith Chesserand Duvall earlierthat dayand that management was inthe process of checkingout how the two jobs should beperformed;and that if it should be determined that it wasappropriate to have two people on thejob he would "standcorrected."Stinson further testifiedthathe then toldRueger that the "problem had been taken careof with Mr.Chesser and Mr. Duvall"and that he should return to hisjob. He testified that Rueger then demanded"ample time"for privatediscussionwiththe steward22and that he leftthem alone for about 10 minutes.He was then "sum-moned"back to the table,he testified, and Duvall said thatRueger wanted to see hiswork recordand wanted him toaccompany them to the officeto lookat it. Stinson testifiedthat he answered that he wasvery busy but that, as soon aspossible,he would try toget the records and he askedRueger to return to his job whilehe hada short time to acton the problemshe had beforehim, but Duvall insistedthat Rueger hadthe rightto see his record;Stinson said hewouldcall the officeand tryto getsomebody to bring itdown.He testified that he then called the office, talkedwith Breivogel and, in 6 or 7 minutes,Breivogelbrought itdown.Breivogel testified that it was between 12and 12:30when he received the call from Stinsonand broughtRueger's work record downstairs.The next segment of the episode consists of Breivogel'sdelivery ofRueger'swork record to Stinsonand the eventsimmediately followingit.Theseparateaccounts,byRueger and Duvall on the one hand,and by Stinson andBreivogel on the other,are as conflicting as ifeach dealtwitha totallydifferent event.Rueger and Duvall testifiedthat,about 6 to 8 minutesafter Stinson called for the work record,Breivogelbroughtitdown and handed it to Stinson at the table where allthree of them were;that Breivogel said nothing and wentback upstairs.Rueger testified that, while Stinson wascalling for the record to be brought down,he told Duvallthat he wanted to file a grievanceoverStinson's"harass-"trouble area."22Thecontractprovides that, when an "aggrievedemployee"requestsan opportunity to consult withhis steward,"The employee and stewardshall have ampletime and opportunity for private discussion." WHIRLPOOL CORPORATIONment" of him that morning; that Duvall said he had a validgrievance and began to write out a grievance form. Ruegertestified that, as soon as Stinson received the record, hebegan writing on it, saying that Rueger had been late thatmorning. Rueger also testified, however, that both he andDuvall asked Stinson what he was writing but that Stinsondid not answer them. According to Rueger, Stinson wasangry and he did not know why, but he testified thatStinson made a remark about a grievance and said "Let'sgo to the office." Rueger testified that Duvall then againsaid that Rueger had a legal grievance and that he thoughtthat Stinson was trying to get back at Rueger because herequested the filing of a grievance.Duvall's testimony corroborated Rueger only in part. Hetestified that, as he was talking to Stinson about the "notgetting along" statement he had made that morning,Breivogel brought down Rueger's work record; as soon ashe received it, Stinson began to write on it; they askedStinson what he was writing and Stinson answered thatRueger had come in 1 minute late that morning and that hewas going to put it on his record. Duvall testified that hetold Stinson that, in his opinion, that was just a reprisal forRueger's having asked for his steward and that it waswrong of him to do that. It was while Stinson was writingon the work record, Duvall testified, that Rueger askedwhether he thought he, Rueger, had a grievance and thathe answered that he was obligated to write one out ifRueger wanted it; that Rueger said he did; and that he,Duvall, started to write one out. Duvall further testifiedthat Stinson asked him what he was doing, that heanswered that he was filling out a grievance form, and thathe asked Stinson whether the matter couldn't be workedout there, "at floor level," whereupon Stinson then said,according to Duvall, several times and increasingly loud,"Let's go upstairs!"Stinson agreed that Breivogel brought the record downabout 6 or 7 minutes after the request was made. WhenBreivogel came down,Stmson testified,he was not at hisdesk but he was on the line and Breivogel handed it to himthere.With the record, Stinson testified, he went back tothe table. He showed it to Duvall, who asked him about thereprimand entry by Collins;he answeredthat only Collins,who had made the entry, could remove it. He then toldRueger that he, Rueger, had been late that morning andhad received an oral warning which he was now posting inhis record.Stinson testified that Duvall was not writing agrievance during this conversation. Stinson also testifiedthat he then returned the record to Breivogel, who hadbeen standing nearby, and asked him, to wait a short timeso that he could also take back to the office the 12:30production count; and that Breivogel waited and took theproduction figure back with him. Breivogel corroboratedStinson's statement that Stinson received the record whileaway from his desk but, although he testified that he didnot see either Rueger or Duvall, he testified that he wasdownstairs "10 minutes at the most"and he made no23Hope testified that at that time Stinson came into the office and saidhe needed help on a problem with Rueger;that Rueger had asked for hisunion steward and had refused to go back to work. In response to hisquestions,Hope further testified,Stmson said that Rueger was, at that time,"lying on the table down there by my desk"and that he had asked Rueger189reference to any request by Stinson that he wait for the12:30 production count.The testimony of Rueger and Duvall states that theywere in constant contact with Stinson from the time theyfirst came to his desk until they went upstairs with him athis insistence, and that this period of time was no morethan 10 to 15 minutes. Stinson, however, testified thatwhen they first came to his desk he left them alone forfrom 5 to 10 minutes; he came back and had his principaldiscussion with them about Rueger and Chesser combiningtheir jobs; he then left them alone pursuant to theirdemand for "ample time for discussion" for 10 minutes; hereturned and had the discussion about getting Rueger'swork record; he called for it and, as all witnesses agreed, ittookmore than 6 minutes to arrive; and they thendiscussed the Collins reprimand before they began todiscuss Rueger's lateness that morning. After the comple-tion of this conference, Stinson testified, he gave the workrecord back to Breivogel, asked him to wait for the 12:30count, gave that count to him, and returned to his deskafter 15 to 20 minutes, finding both Rueger and Duvall stillat the table. He testified that he repeated his direction toRueger to go back to work and again left the table forabout 10 to 12 minutes. It was during that time he testified,that he telephoned the general foreman's office, asked forCannon, and, when told Cannon was away, talked withBreivogel. Stinson testified that he told Breivogel that hehad a man who wouldn't go back to work and Breivogelsaid he would have Cannon come down.Breivogel corroborated Stinson's testimony that he calledthe office, putting the call at 1 p.m. or shortly thereafter,that he asked for Cannon and said he had a problem with aman who refused to go back to work. Breivogel testifiedthat he told Stinson he would come downstairs shortly;that he started down but met Cannon and they agreed togo back to- the office and find out what the currentsituation was; and that as they returned to the office theyfound Rueger and Duvall standing outside the office. Theywent into the office and, Breivogel testified, he askedStinson what had happened; Stinson said he had been intouch with Hope, the superintendent, who told him torelease the man who refused to go back to work. Themanagementpeople, according to Breivogel, went into thegeneral' foreman's office and Rueger and Duvall went intothe adjoining office. Hope corroborated Stinson's testimo-ny, about requesting instructions and fixed the time thereofat 1:15 p.m 23Rueger and Duvall testified that when they reached theupstairs office, following Stinson carrying Rueger's workrecord,Stinsonpicked up from the desk a form which heheld out to Rueger and asked him to sign. Rueger, at thetrial, identified the form, entitled "Change in EmployeeStatus"; it showed Rueger's clock number and his date ofseniority; it had a check in the box marked "Release"; ithad written, under "Reason for Separation," the words"Shop Rule - 1T'24 and it was signed by Stinson both asoriginator and foreman.`'several times" to go back to work.24 The shop rules are part of the contractIts introductory paragraphstates that "The performance of any of the following acts shall constitute aninfraction of shop rules"and the closingparagraphstates that. "Thecommissionof any of theabove infractions will be sufficientgrounds for(Continued) 190DECISIONSOF NATIONALLABOR RELATIONS BOARDStinson testified thatHope told him to go backdownstairsto tryto get the man to go back to work and, ifhe refused,to release him. Stinson testified he did so,tellingRueger to go back to work or be released, butRueger refused to go to work and both Rueger and Duvallrefused to go to the general foreman'sofficewithoutadditional union representation.Stinson testified that thisrefusal was at 1:30;that he took the 1:30 production countand returned to the general foreman's office where, at 1:33,he prepared the status change form.At thispoint,Stinsontestified,Duvall and Rueger appeared outside the generalforeman's office;Duvall asked permission to call Babcockfrom the inspection office next door;Stinson gave himpermission and then held out the status change form toRueger,asking him to sign it and hand over his badge.Rueger refused.When he reentered the general foreman's office,Stinsontestified,Breivogel and Cannon were there;Breivogelasked whattypeof form he had used and, after looking atit,said that the proper form would be one entitled"Reprimand"and that it should have written on it"indefinite suspension."Stinson testified that he crumpledup the status change form and dropped it in thewastebasket;thathe asked Breivogel to prepare thereprimand form;and that,when this was done,he signedit.Rueger admitted that,when Babcock reached the office,Stinson told him that Rueger had refused to go back towork.He also testified that,when Babcock asked what wasgoing on and suggested they talk it over,Breivogel saidthat he, Rueger,and been released and should leave thebuilding.Rueger testified that the entire conversation inthe office took about 10 minutes and that he left thebuilding about 2 minutes later.The door pass whichRueger used in leaving the building was prepared byStinson and states that Rueger left his job at 1:48. Atimeclock stamp on it,presumably made at the exit,is 2:15p.m.The only other testimony concerning the incidents atStinson'sdesk were given by employees Johnson andChesser,Johnson testified that he went on a 30-minutebreak during the time when Duvall and Rueger were at thetable next to Stinson'sdesk;that he saw them there 5minutes into his break as he went for a soft drink;that hecame back with his drink and stood a few feet away for theremaining 25 minutes.He did not testify to any conversa-tions but testified that he saw Rueger sitting on the table,Duvall writing,and that Stinson was not there.Shortlythereafter,he testified,he heard Stinson say "Let's goupstairs"and he saw the three of them go up.Chessertestified only that Rueger was off the line and at Stinson'stable for 20 to 25 minutes and that,although some of thediscussion,particularly Stinson's demand that they goupstairs,was loud,he did not hear Stinson tell Rueger togo back to work.He admitted,however, that he did nothear all that was said.The proceedings at the fact finding meeting of June 27disciplinaryaction ranging from reprimand to immediate discharge,depending upon the seriousness of the offense in the judgment of themanagement."Rule 17 reads:"Insubordination and refusal to performwork assigned."adUnder the facts as stated by Rueger and Duvall,of course,Stinsonand the meetingsof July 10 and 26 do not resolve any ofthe deep contradictionsbetween the two accounts.On the basis of Rueger's testimonythat the incidentstarted at12:20,when Duvallfirst came to see him, itwould have been necessary that he beat Stinson's desk forat least anhour beforegoing upstairs because he alsotestified that he was in the office there foronly about 10minutes before leavingthe plant and he was checked out at2:15. Contraryto the argumentof the General Counsel, thetime schedule testifiedto byStinson morenearly fits histestimony than the one statedby Ruegerfitshis testimony.Rueger's testimonyhad many obviousinconsistenciesand he changedhis storyseveral times,particularly abouthis reportingforwork thatmorning.It isnot possible,therefore,to accepthis testimonyas an accurateaccount ofthe events.Moreover,Rueger testifiedthat he, Duvall, andStinson were at Stinson's table during their entire discus-sion and thatthey went up tothe office together.Duvall'stestimony is similar.Theyalso testified,however, that assoon asthey enteredthe office,Stinson attempted to getRueger to accept the employee status change form.If theirtestimony were accepted, it would be difficultto explainwhen this form was preparedby Stinson.In his testimony,however,Stinson claimed that more than oncehe left thetablewhere Rueger and Duvall were sitting,that heobtained advice in dealing with the problem that Ruegerwas presenting to him, and that,during his last intervalaway from the table before demandingthat they goupstairs,he prepared the form in the office, obtaining boththe blank and the information concerning Rueger's badgenumber and hiring date from the file.If the account ofbothRueger and Duvall were credited,there would havebeen no opportunity for Stinsonto obtainand prepare theform25 and,therefore,I accept Stinson's testimony that hewas away from his desk for one or more intervals whileRueger and Duvall were there.It is also important to note a seriousconflict between thetestimony of Rueger and that of Duvall concerning theirconversation with Stinson and with each other at the timewhen Rueger'swork record was firstbrought to the tableand when Duvall began writingup thegrievance forRueger.As outlined above, Rueger testified that Stinson,although he refused to answer whentheyasked him whathe was writing, did say something about a grievance andthat he followed that by demandingthat theygo upstairs.Rueger also testified that Duvall made the statement thathe had a valid grievance based on Stinson's statementabout"not getting along"and that Duvall accused Stinsonof trying to get back at Rueger because he was filing one.The testimony of Duvall,however, varies considerably inits details from that of Rueger concerning these exchanges:he testified that,when Stinson was making the latenessnote on Rueger's work record,Rueger asked him, Duvall,whether he had a grievance and that his answer was that, ifRueger wanted him to prepare and file a grievance, he wasobligated to do so. Duvall further testified that Ruegerthen said that he wanted to file a grievance andthat he,could have taken Rueger's badge number and date of hiring from Rueger'swork record, which, according to them,he still had in his possession, but itwould not account for the presence of the blank form,and they did nottestify that he prepared any form while he was with them. WHIRLPOOL CORPORATION191Duvall,began to prepare one. Theseconflicts,minorthoughthey mightbe in a differentcontext, lead me toconclude thatRueger adjustedhis testimony to the legaltheory of the complaintin this caseand thereby furtherunderminedhis credibilityas a witness.This determina-tion, however,does not meanthat I accept the testimony ofDuvall withoutreservation:on the contrary, I find itdifficultto creditin view of the time frameabove set forth.Nor doesitmean that,because I accept some parts ofStinson's testimony,particularly those which set forth thetiming of these events,that I regard his entire testimony asaccurate.The manyunresolvable conflictsin the testimony ofRueger,Duvall,and Stinson make it impossible todetermine with the requisiteaccuracy just what happenedbetween the time that Duvall firstspoke with Rueger at hisworkstation and the time that all threeof them, withothers,were in the upstairs office.It is impossibleto acceptin full the testimonyof any of them and the manycontradictions in Rueger's testimony preclude acceptanceof hisaccount ofthe statementsimmediatelyprecedingStinson'sdemand thatthey go to the office. While it alsocannot be foundas a fact that Rueger wasguilty ofinsubordination in refusingto go back to work,it is clearthatDepartment 119 was in somewhatof a turmoil thatday and thatRueger's contentiousness did nothing to easethe situation.Stinson'sconductvis-a-visRueger appearsalsonot to have been distinguishedby patience oroutstanding judgment.His testinesswas undoubtedlycombinedwithRueger's doggedness,but any conclusionconcerning how these two elementsmay have combined tobring to an end Rueger's employmentby the Companywould have to be basedon speculation.In view of theabsolute lack of evidence of union animusor of any otheraction takenby the Companywith respectto the othergrievancesfiled that day over thesame alleged statementsby Stinson,there is insufficient evidenceto justify anse In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.inference that the discipline and discharge of Rueger, bywhatever considerations it may have been motivated, wasbased,in whole or in part,on Rueger's union or concertedactivity in filing a grievance under the collective-bargain-ing contract.There is also insufficient evidenceto justifya findingthat Respondent committed any of the other acts alleged inthe complaint as unfair labor practices.It appears from theforegoing that the General Counsel has failed toprove, bya fair preponderance of the evidence,that Respondent hascommittedany ofthe acts alleged in the complaint asunfair labor practices and it must, therefore, be dismissed.Uponthe foregoing findings of fact and upon the entirerecord herein,I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.The union is a labor organization within the meaningof Section 2(5) of the Act.3.At the time of the activities set forth in the Decision,Harold L.Stinson,Larry J.Breivogel,LeroyP. Bawel,Albert R. Hope, and Charles Mongtomery were supervi-sors of Respondent within the meaning of Section 2(11) ofthe Act and acted as its agents.4.The evidence herein is insufficient to support afinding that respondent committed any of the unfair laborpractices alleged in the complaint.5.The complaint herein should be dismissed.Upon the foregoing findings of fact, conclusions of law,on the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER26The complaint herein is hereby dismissed.102.48of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order, and all objections thereto shall bedeemed waived for allpurposes.